Case: 12-10189    Date Filed: 07/03/2013   Page: 1 of 3


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-10189
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:08-cv-01757-RLV



TONY L. KIGHT,

                                                            Plaintiff-Appellant,


                                   versus


IPD PRINTING & DISTRIBUTING, INC.,

                                                                     Defendant,

R.R. DONNELLEY & SONS COMPANY,
f.k.a. IPD Printing Company,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                                (July 3, 2013)
              Case: 12-10189    Date Filed: 07/03/2013   Page: 2 of 3


Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

      Tony Kight, proceeding pro se, appeals from the district court’s orders

denying his self-styled motions for a new trial, continuance for new trial, and

motion for reconsideration, following the entry of summary judgment, and

untimely appeal thereof, in his employment discrimination action brought under 42

U.S.C. § 2000e-2. On appeal, Kight argues that the court erroneously entered

summary judgment against him, but does not raise any arguments challenging the

basis for the more recent orders designated in his notice of appeal. After thorough

review, we affirm.

      An appellate court has jurisdiction to review only those judgments, orders,

or portions thereof that are specified in the appellant’s notice of appeal. Hill v.

BellSouth Telecomm., Inc., 364 F.3d 1308, 1313 (11th Cir. 2004); see also

Fed.R.App.P. 3(c) (requiring that a notice of appeal “designate the judgment, order

or part thereof being appealed from”). A legal claim or argument not briefed

before the Court is deemed abandoned, and its merits will not be addressed.

Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004).

      Here, liberally construed, Kight’s appellate brief contains no discernible

challenge to the orders designated in his notice of appeal. Because the validity of

the district court’s earlier order granting summary judgment against Kight is not


                                        2
                Case: 12-10189       Date Filed: 07/03/2013       Page: 3 of 3


within the scope of this appeal, and Kight has failed to set forth any arguments

related to the denial of his motion for reconsideration, motions for new trial, or

order barring him from filing future pleadings, he has abandoned all issues relevant

to this appeal. But in any event, even if we were to consider an appeal of these

district court orders, it would have no merit since the district court did not abuse its

discretion in reaching its conclusions. Accordingly, we affirm. 1

       AFFIRMED.




1
 Nevertheless, we DENY the motion for sanctions filed by J.R. Donnelley & Sons Co.
(“Donnelley”). We recognize that we may, upon a motion, award just damages and single or
double costs to the appellee if an appeal is frivolous. Fed.R.App.P. 38. But we have been
reluctant to impose sanctions against a pro se appellant, even where the appeal is clearly
frivolous. See e.g., Woods v. Internal Revenue Serv., 3 F.3d 403, 404 (11th Cir. 1993); Hyslep
v. United States, 765 F.2d 1083, 1084 (11th Cir. 1985). In light of Kight’s pro se status, and
because Donnelley has not identified extenuating circumstances similar to those that were
present in past instances where we have awarded sanctions against a pro se appellant, we decline
to award sanctions here.
                                               3